DocuSign Envelope ID: A638FF2D-A5D0-4509-9C27-DC81B95EE00F
        Case 2:16-cv-08979-AB-AGR Document 188 Filed 11/14/20 Page 1 of 18 Page ID #:6917



              1   BETH A. GUNN, CA Bar No. 218889
                  beth@gunncoble.com
              2   CATHERINE J. COBLE, CA Bar No. 223461
                  cathy@gunncoble.com
              3   GUNN COBLE LLP
                  303 N. Glenoaks Blvd., Suite 200
              4   Burbank, CA 91502
                  Telephone: 818.900.0695
              5   Facsimile: 818.900.0723
              6   JENNIFER KRAMER, CA Bar No. 203385
                  jennifer@laborlex.com
              7   BARBARA DUVAN-CLARKE, CA Bar No. 259268
                  barbara@laborlex.com
              8   ASHLEY H. CRUZ, CA Bar No. 306235
                  ashley@laborlex.com
              9   JENNIFER KRAMER LEGAL, APC
                  5015 Eagle Rock Blvd., Suite 202
             10   Los Angeles, CA 90041
                  Telephone: 213.955.0200
             11   Facsimile:    213.226.4358
             12 Attorneys for Plaintiffs-Intervenors
                RYAN HYAMS and REGINE DUHON,
             13 on behalf of themselves, and all others similarly situated

             14
                                               UNITED STATES DISTRICT COURT
             15
                                            CENTRAL DISTRICT OF CALIFORNIA
             16

             17    SEVAG CHALIAN, an Individual,                    CASE NO.: 2:16-cv-08979-AB-AGR
             18    Individually and on behalf of all others         Assigned to Hon. Andre Birotte Jr.
                   similarly situated and the general               Related Case No.:2:20-cv-02401-AB-AGR
             19    public,
             20                     Plaintiffs,                        DECLARATION OF KRISTINA
                                    v.                                 BAILEY IN SUPPORT OF OPT-OUT
             21    CVS PHARMACY, INC., a Rhode                         TO CLASS ACTION SETTLEMENT
             22    Island corporation; CVS RX
                   SERVICES, INC., a New York                          Complaint Filed: July 20, 2016
             23    corporation; GARFIELD BEACH CVS,                    Action Removed: December 5, 2016
             24    LLC, a California limited liability
                   company; and DOES 1 thru 100,
             25    inclusive,
             26                     Defendants.
             27

             28

                                                                   1
                                                     DECLARATION OF KRISTINA BAILEY
DocuSign Envelope ID: A638FF2D-A5D0-4509-9C27-DC81B95EE00F
        Case 2:16-cv-08979-AB-AGR Document 188 Filed 11/14/20 Page 2 of 18 Page ID #:6918



              1                             DECLARATION OF KRISTINA BAILEY
              2   I, Kristina Bailey, declare and state as follows:
              3           1.       The facts stated in this Declaration are based on my personal knowledge,
              4   and if called and sworn as a witness, I could and would testify competently and
              5   truthfully to the matters stated herein.
              6           2.       I am currently employed by CVS as a full-time Pharmacy Lead
              7   Technician at Store Number 9498, located in San Jose, California. Store number 9498
              8   is a core location and is located in District 2, Region 68. As a Pharmacy Lead
              9   Technician my supervisor is Jennifer Unger. I started with CVS on March 20, 2009
             10   as a Pharmacy Technician and have worked as a Pharmacy Technician and Pharmacy
             11   Lead Technician during my employment.
             12           3.       I submitted a declaration in support of Plaintiffs’ Motion for Class
             13   Certification in the Hyams lawsuit based on my experience working for CVS, which
             14   is attached hereto as Exhibit A.
             15           4.       Until I was contacted by the law firm Gunn Coble earlier this week, I had
             16   no idea about the proposed settlement in Sevag Chalian et al. v. CVS Pharmacy, Inc.
             17   et al. and Sigfredo Cabrera et al. v. CVS Pharmacy, Inc. et al. cases (“the Chalian
             18   lawsuit”).
             19           5.       I often throw away what looks like junk mail prior to even bringing it into
             20   my house and am not sure what happened to the Chalian settlement notice that was
             21   allegedly mailed to me. I do not think a mailed notice is an effective means of
             22   communicating a settlement notice in 2020, particularly given the other electronic
             23   methods available and difficulty with mail delivery and receipt during the ongoing
             24   COVID-19 pandemic.
             25           6.       Although I am current CVS employee, I have not received any
             26   communication from or through CVS about the Chalian settlement.
             27           7.       While I was contacted by Kelly Cook of Gunn Coble LLP to alert me
             28   about the Chalian settlement, I chose to opt-out of the Chalian lawsuit of my own free
                                                                   2
                                                     DECLARATION OF KRISTINA BAILEY
DocuSign Envelope ID: A638FF2D-A5D0-4509-9C27-DC81B95EE00F
        Case 2:16-cv-08979-AB-AGR Document 188 Filed 11/14/20 Page 3 of 18 Page ID #:6919



              1   will. No one coerced me or talked me into opting out. I chose to opt out because I do
              2   not think the settlement is fair or reasonable because it does not provide enough
              3   settlement money to employees in exchange for the many claims released. The low
              4   value settlement also will not encourage CVS to start complying with California
              5   employment laws.
              6           8.       My regular shifts for CVS are at least 8 hour long. At most, and on rare
              7   occasions, I am able to take one 10 minute break during an 8 hour shift. I am never
              8   able to take two 10 minute rest breaks per 8 hour shift.
              9           9.       Until I was contacted about the Hyams case and spoke with someone from
             10   Gunn Coble LLP, I was not aware that California law entitled me to be paid premium
             11   pay for missing rest breaks. At CVS there is no training regarding employees’
             12   entitlement to rest break premium pay and no procedure to ask for the pay. During
             13   orientation, I learned that CVS is a billion dollar company, but I did not learn that I
             14   am entitled to rest break premium pay. I asked my current manager how to get
             15   reimbursed for missed rest breaks, but she said she did not know employees were
             16   entitled to pay for missing rets breaks.
             17           10.      The small amounts being paid to former and current CVS employees in
             18   the Chalian lawsuit is not sufficient to compensate for them for their consistently
             19   missed breaks and CVS’ failure to pay rest break premiums.
             20           11.      I use my personal cell phone for work-related purposed every day I work
             21   for CVS. My District Manager texts my personal cell phone asking me to cover shifts,
             22   including texting in the past few months to cover COVID testing shifts. I am also part
             23   of a group text for all the pharmacy employees at my location in which we exchange
             24   shift and work information. CVS management is aware that pharmacy employees use
             25   their personal cell phones to communication regarding work since this is how they
             26   communicate with us. It is unclear to me whether the cell phone reimbursement claim
             27   would be settled in the Chalian lawsuit, but it seems unfair that amounts for how often
             28   I used my cell phone for work is not taken into account as part of the settlement. My
                                                                   3
                                                     DECLARATION OF KRISTINA BAILEY
DocuSign Envelope ID: A638FF2D-A5D0-4509-9C27-DC81B95EE00F
        Case 2:16-cv-08979-AB-AGR Document 188 Filed 11/14/20 Page 4 of 18 Page ID #:6920



              1   cell phone bill is about $90/month, so there should be at least some amount for each
              2   month that I have not receive any reimbursement for using my cell phone for work.
              3           12.      Because the proposed Chalian settlement does not provide enough
              4   money to the current and former CVS pharmacy employees or deter CVS from
              5   continuing its illegal employment practices, I am opposed to it and do not think it
              6   should be approved.
              7           13.      Because the Chalian settlement does not provide enough settlement
              8   money in exchange for all of the claims released, I strongly believe that I and my co-
              9   workers should be given the clear option of pursuing their claims in the Hyams action,
             10   rather than accepting the small amount of money available in the proposed Chalian
             11   settlement. If CVS employees knew how bad the Chalian settlement was and that
             12   they might be able to do better and hold CVS accountable as part of the Hyams case, I
             13   think many of them would choose, like I have, to remain in the Hyams case rather
             14   than take the poor deal in the Chalian case.
             15

             16           I declare under penalty of perjury under the laws of the United States of
             17   America that the foregoing is true and correct.
             18
                                             11/12                      Santa Clara
             19           Executed on _____________, 2020 at ______________, California.
             20

             21

             22                                                        Kristina Bailey

             23

             24

             25

             26
             27

             28

                                                                   4
                                                     DECLARATION OF KRISTINA BAILEY
        Case 2:16-cv-08979-AB-AGR Document 188 Filed 11/14/20 Page 5 of 18 Page ID #:6921



Certificate Of Completion
Envelope Id: A638FF2DA5D045099C27DC81B95EE00F                                          Status: Completed
Subject: Please DocuSign: Bailey Dec ISO Opt Out.docx
Source Envelope:
Document Pages: 4                                Signatures: 1                         Envelope Originator:
Certificate Pages: 4                             Initials: 0                           maggie duffy
AutoNav: Enabled                                                                       101 S. First Street
EnvelopeId Stamping: Enabled                                                           nil
Time Zone: (UTC-08:00) Pacific Time (US & Canada)                                      Burbank, CA 91502
                                                                                       maggie@gunncoble.com
                                                                                       IP Address: 172.249.185.150

Record Tracking
Status: Original                                 Holder: maggie duffy                  Location: DocuSign
        11/12/2020 9:14:17 PM                              maggie@gunncoble.com

Signer Events                                    Signature                             Timestamp
Kristina Bailey                                                                        Sent: 11/12/2020 9:15:09 PM
kristina.olivera@gmail.com                                                             Viewed: 11/12/2020 9:18:03 PM
Security Level: Email, Account Authentication                                          Signed: 11/12/2020 9:18:40 PM
(None)
                                                 Signature Adoption: Drawn on Device
                                                 Using IP Address: 73.170.37.98
                                                 Signed using mobile
Electronic Record and Signature Disclosure:
   Accepted: 11/12/2020 9:18:03 PM
   ID: 18f745c0-d445-42ea-82d6-d4d20bf00dc1


In Person Signer Events                          Signature                             Timestamp

Editor Delivery Events                           Status                                Timestamp

Agent Delivery Events                            Status                                Timestamp

Intermediary Delivery Events                     Status                                Timestamp

Certified Delivery Events                        Status                                Timestamp

Carbon Copy Events                               Status                                Timestamp

Witness Events                                   Signature                             Timestamp

Notary Events                                    Signature                             Timestamp

Envelope Summary Events                          Status                                Timestamps
Envelope Sent                                    Hashed/Encrypted                      11/12/2020 9:15:10 PM
Certified Delivered                              Security Checked                      11/12/2020 9:18:03 PM
Signing Complete                                 Security Checked                      11/12/2020 9:18:40 PM
Completed                                        Security Checked                      11/12/2020 9:18:40 PM

Payment Events                                   Status                                Timestamps
Electronic Record and Signature Disclosure
Electronic Record and Signature Disclosure created on: 1/28/2020 3:17:13 PM
        Case 2:16-cv-08979-AB-AGR Document 188 Filed 11/14/20 Page 6 of 18 Page ID #:6922
Parties agreed to: Kristina Bailey




             ELECTRONIC RECORD AND SIGNATURE DISCLOSURE

             From time to time, Gunn Coble (we, us or Company) may be required by law to provide to you
             certain written notices or disclosures. Described below are the terms and conditions for providing
             to you such notices and disclosures electronically through the DocuSign system. Please read the
             information below carefully and thoroughly, and if you can access this information electronically
             to your satisfaction and agree to this Electronic Record and Signature Disclosure (ERSD), please
             confirm your agreement by selecting the check-box next to ‘I agree to use electronic records and
             signatures’ before clicking ‘CONTINUE’ within the DocuSign system.


             Getting paper copies

             At any time, you may request from us a paper copy of any record provided or made available
             electronically to you by us. You will have the ability to download and print documents we send
             to you through the DocuSign system during and immediately after the signing session and, if you
             elect to create a DocuSign account, you may access the documents for a limited period of time
             (usually 30 days) after such documents are first sent to you. After such time, if you wish for us to
             send you paper copies of any such documents from our office to you, you will be charged a
             $0.00 per-page fee. You may request delivery of such paper copies from us by following the
             procedure described below.


             Withdrawing your consent

             If you decide to receive notices and disclosures from us electronically, you may at any time
             change your mind and tell us that thereafter you want to receive required notices and disclosures
             only in paper format. How you must inform us of your decision to receive future notices and
             disclosure in paper format and withdraw your consent to receive notices and disclosures
             electronically is described below.


             Consequences of changing your mind

             If you elect to receive required notices and disclosures only in paper format, it will slow the
             speed at which we can complete certain steps in transactions with you and delivering services to
             you because we will need first to send the required notices or disclosures to you in paper format,
             and then wait until we receive back from you your acknowledgment of your receipt of such
             paper notices or disclosures. Further, you will no longer be able to use the DocuSign system to
             receive required notices and consents electronically from us or to sign electronically documents
             from us.


             All notices and disclosures will be sent to you electronically
Case 2:16-cv-08979-AB-AGR Document 188 Filed 11/14/20 Page 7 of 18 Page ID #:6923




  Unless you tell us otherwise in accordance with the procedures described herein, we will provide
  electronically to you through the DocuSign system all required notices, disclosures,
  authorizations, acknowledgements, and other documents that are required to be provided or made
  available to you during the course of our relationship with you. To reduce the chance of you
  inadvertently not receiving any notice or disclosure, we prefer to provide all of the required
  notices and disclosures to you by the same method and to the same address that you have given
  us. Thus, you can receive all the disclosures and notices electronically or in paper format through
  the paper mail delivery system. If you do not agree with this process, please let us know as
  described below. Please also see the paragraph immediately above that describes the
  consequences of your electing not to receive delivery of the notices and disclosures
  electronically from us.


  How to contact Gunn Coble:

  You may contact us to let us know of your changes as to how we may contact you electronically,
  to request paper copies of certain information from us, and to withdraw your prior consent to
  receive notices and disclosures electronically as follows:
  To contact us by email send messages to: maggie@gunncoble.com


  To advise Gunn Coble of your new email address

  To let us know of a change in your email address where we should send notices and disclosures
  electronically to you, you must send an email message to us at maggie@gunncoble.com and in
  the body of such request you must state: your previous email address, your new email
  address. We do not require any other information from you to change your email address.

  If you created a DocuSign account, you may update it with your new email address through your
  account preferences.


  To request paper copies from Gunn Coble

  To request delivery from us of paper copies of the notices and disclosures previously provided
  by us to you electronically, you must send us an email to maggie@gunncoble.com and in the
  body of such request you must state your email address, full name, mailing address, and
  telephone number. We will bill you for any fees at that time, if any.


  To withdraw your consent with Gunn Coble

  To inform us that you no longer wish to receive future notices and disclosures in electronic
  format you may:
Case 2:16-cv-08979-AB-AGR Document 188 Filed 11/14/20 Page 8 of 18 Page ID #:6924




  i. decline to sign a document from within your signing session, and on the subsequent page,
  select the check-box indicating you wish to withdraw your consent, or you may;

  ii. send us an email to maggie@gunncoble.com and in the body of such request you must state
  your email, full name, mailing address, and telephone number. We do not need any other
  information from you to withdraw consent.. The consequences of your withdrawing consent for
  online documents will be that transactions may take a longer time to process..


  Required hardware and software

  The minimum system requirements for using the DocuSign system may change over time. The
  current system requirements are found here: https://support.docusign.com/guides/signer-guide-
  signing-system-requirements.


  Acknowledging your access and consent to receive and sign documents electronically

  To confirm to us that you can access this information electronically, which will be similar to
  other electronic notices and disclosures that we will provide to you, please confirm that you have
  read this ERSD, and (i) that you are able to print on paper or electronically save this ERSD for
  your future reference and access; or (ii) that you are able to email this ERSD to an email address
  where you will be able to print on paper or save it for your future reference and access. Further,
  if you consent to receiving notices and disclosures exclusively in electronic format as described
  herein, then select the check-box next to ‘I agree to use electronic records and signatures’ before
  clicking ‘CONTINUE’ within the DocuSign system.

  By selecting the check-box next to ‘I agree to use electronic records and signatures’, you confirm
  that:

        You can access and read this Electronic Record and Signature Disclosure; and
        You can print on paper this Electronic Record and Signature Disclosure, or save or send
         this Electronic Record and Disclosure to a location where you can print it, for future
         reference and access; and
        Until or unless you notify Gunn Coble as described above, you consent to receive
         exclusively through electronic means all notices, disclosures, authorizations,
         acknowledgements, and other documents that are required to be provided or made
         available to you by Gunn Coble during the course of your relationship with Gunn Coble.
Case 2:16-cv-08979-AB-AGR Document 188 Filed 11/14/20 Page 9 of 18 Page ID #:6925




                           EXHIBIT A
DocuSign Envelope ID: 4DA47F9C-754C-453A-9518-30952CBDCB84
       Case 2:16-cv-08979-AB-AGR Document 188 Filed 11/14/20 Page 10 of 18 Page ID #:6926



              1   BETH A. GUNN, CA Bar No. 218889
                  beth@gunncoble.com
              2   CATHERINE J. COBLE, CA Bar No. 223461
                  cathy@gunncoble.com
              3   GUNN COBLE LLP
                  101 S. 1st Street, Suite 407
              4   Burbank, CA 91502
                  Telephone:     818.900.0695
              5   Facsimile:     818.900.0723
              6   Attorneys for Plaintiff
                  RYAN HYAMS and REGINE DUHON,
              7   on behalf of themselves, and all others similarly situated
              8                                   UNITED STATES DISTRICT COURT
              9                                  NORTHERN DISTRICT OF CALIFORNIA
             10
                  RYAN HYAMS and REGINE DUHON,                  Case No. 4:18-cv-06278-HSG
             11   INDIVIDUALS, on behalf of themselves, and all
                  others similarly situated,                    CLASS ACTION
             12
                                   Plaintiffs,                        [Assigned for all purposes to Hon. Haywood S.
             13                                                       Gilliam, Jr.]
                          vs.
             14                                                       DECLARATION OF KRISTINA BAILEY
                  CVS HEALTH CORPORATION, a Rhode
             15   Island Corporation, CVS PHARMACY, INC., a Action Filed:                October 12, 2018
                  Rhode Island Corporation, GARFIELD BEACH Trial Date:                   None Set
             16   CVS, LLC, a California Corporation, and CVS
                  RX SERVICES, INC., a New York Corporation,
             17   DOES 1 through 25, inclusive,
             18                    Defendants.
             19

             20

             21

             22

             23

             24

             25

             26
             27

             28

                                                               1
                                                 DECLARATION OF KRISTINA BAILEY
DocuSign Envelope ID: 4DA47F9C-754C-453A-9518-30952CBDCB84
       Case 2:16-cv-08979-AB-AGR Document 188 Filed 11/14/20 Page 11 of 18 Page ID #:6927



              1
                                                DECLARATION OF KRISTINA BAILEY
              2
                  I, Kristina Bailey, declare and state as follows:
              3
                            1.     The facts stated in this Declaration are based on my personal knowledge, and if called
              4
                  and sworn as a witness, I could and would testify competently and truthfully to the matters stated
              5
                  herein.
              6
                            2.     I am currently employed by CVS (“CVS or the “Company”) as a Full time Pharmacy
              7
                  Lead Technician at Store Number 9498, located in San Jose, California. Store number 9498 is a
              8
                  Core location and is located in District 2, Region 68. As a Pharmacy Lead Technician with CVS,
              9
                  my supervisor is Jennifer Unger. I started with CVS on March 20, 2009 as a Pharmacy Technician,
             10
                  and have worked as a Pharmacy Technician and Pharmacy Lead Technician during my employment.
             11
                                                                JOB DUTIES
             12
                            3.     My primary job duties as a Pharmacy Technician are completing paperwork required
             13
                  to fill and sell prescriptions, preparing prescriptions for sale, reviewing information necessary to
             14
                  complete the sale of prescriptions, handling insurance issues required to sell prescriptions, greeting
             15
                  customers, and inputting and ringing up customer purchases. The entire purpose of my job is selling
             16
                  drugs and medicine to retail customers. I am supervised by the pharmacist on duty who is also selling
             17
                  drugs and medicine to retail customers, and understand there is an expected pharmacist to technician
             18
                  supervision ratio of 1:1 at all times for all tasks that are strictly non-clerical in nature.
             19
                            4.     I understand that CVS expects the pharmacy to meet certain ambitious metrics for the
             20
                  amount of work performed, including prescriptions filled, and that the compensation of my co-
             21
                  workers depend on meeting or exceeding those metrics.
             22
                                                  REST BREAKS AND MEAL BREAKS
             23
                            5.     During my regular shifts, which are six hours or more, I have not regularly taken an
             24
                  uninterrupted rest break of at least 10 minutes for every four hours that I have worked due to the
             25
                  number of tasks I have been expected to complete within my scheduled hours.
             26
                            6.     CVS has not made taking rest breaks a priority and even when I have tried to take a
             27
                  rest break, I have been regularly interrupted to perform necessary job duties. I have not been aware
             28
                  that California law entitled me to be paid premium pay for missing rest breaks. No one at CVS has
                                                              2
                                                DECLARATION OF KRISTINA BAILEY
DocuSign Envelope ID: 4DA47F9C-754C-453A-9518-30952CBDCB84
       Case 2:16-cv-08979-AB-AGR Document 188 Filed 11/14/20 Page 12 of 18 Page ID #:6928



              1
                  ever made this clear to me, and there has not been a procedure for alerting CVS of missed rest breaks.
              2
                  I also have never heard of anyone receiving premium pay for missed rest breaks.
              3
                          7.       CVS has emphasized that time records must show a clock-out for lunch breaks before
              4
                  the fifth hour of work. I understand CVS has a policy of disciplining employees who receive “too
              5
                  many” meal period penalties. But in my experience, pharmacists have difficulty taking duty-free
              6
                  lunch breaks for a full 30 minutes without interruption. It is also difficult for the pharmacist to leave
              7
                  the premises, particularly when there has been only one pharmacist on duty. I frequently needed to
              8
                  interrupt the pharmacist on duty during meal breaks to handle work-related issues. Similarly, I have
              9
                  observed that when there is only one pharmacist on duty, the pharmacist has not been able to take
             10
                  duty-free, uninterrupted rest breaks.
             11
                                                    PERSONAL CELL PHONE USAGE
             12
                          8.       During my employment with CVS, I regularly have been required to use my personal
             13
                  cell phone for work-related calls, texts, and emails to my personal email address, and I have not been
             14
                  reimbursed by CVS for any of my personal cell phone expenses. CVS has not provided me with a
             15
                  company-issued phone. CVS has not regularly attempted to contact me using any phone number
             16
                  besides my cell phone.        Among other communications, CVS has regularly contacted me for
             17
                  scheduling purposes to ensure that all pharmacy technician shifts are covered. It would not have
             18
                  been possible to perform my work for CVS without using my cell phone. CVS has not informed me
             19
                  that my personal cell phone expenses, or any portion of them, may be reimbursed, and I have been
             20
                  unaware of any process for submitting reimbursement expenses for my personal cell phone usage.
             21
                                                             WAGE STATEMENTS
             22
                          9.       When working for CVS, I have received wage statements reflecting multiple different
             23
                  types of pay. I have often been confused by these wage statements because they have been missing
             24
                  information necessary for me to understand my pay.
             25
                  ///
             26
                  ///
             27
                  ///
             28

                                                              3
                                                DECLARATION OF KRISTINA BAILEY
DocuSign Envelope ID: 4DA47F9C-754C-453A-9518-30952CBDCB84
       Case 2:16-cv-08979-AB-AGR Document 188 Filed 11/14/20 Page 13 of 18 Page ID #:6929



              1
                                                     ARBITRATION AGREEMENTS
              2
                          10.      I have no recollection of ever executing an arbitration agreement with CVS. I do not
              3
                  have a copy of any arbitration agreement.
              4

              5
                          I declare under penalty of perjury under the laws of the United States of America that the
              6
                  foregoing is true and correct.
              7

              8
                          Executed on July 24, 2020, at Santa Clara, California.
              9
             10                                                                       Kristina Bailey
             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26
             27

             28

                                                              4
                                                DECLARATION OF KRISTINA BAILEY
       Case 2:16-cv-08979-AB-AGR Document 188 Filed 11/14/20 Page 14 of 18 Page ID #:6930



Certificate Of Completion
Envelope Id: 4DA47F9C754C453A951830952CBDCB84                                            Status: Completed
Subject: Document for CVS Class Action - Kristina Bailey
Source Envelope:
Document Pages: 4                                  Signatures: 1                         Envelope Originator:
Certificate Pages: 5                               Initials: 0                           maggie duffy
AutoNav: Enabled                                                                         101 S. First Street
EnvelopeId Stamping: Enabled                                                             nil
Time Zone: (UTC-08:00) Pacific Time (US & Canada)                                        Burbank, CA 91502
                                                                                         maggie@gunncoble.com
                                                                                         IP Address: 76.229.220.9

Record Tracking
Status: Original                                   Holder: maggie duffy                  Location: DocuSign
        7/24/2020 1:05:22 PM                                 maggie@gunncoble.com

Signer Events                                      Signature                             Timestamp
Kristina Bailey                                                                          Sent: 7/24/2020 1:09:54 PM
kristina.olivera@gmail.com                                                               Viewed: 7/24/2020 2:06:36 PM
Security Level: Email, Account Authentication                                            Signed: 7/24/2020 2:06:45 PM
(None)
                                                   Signature Adoption: Drawn on Device
                                                   Using IP Address: 174.194.130.49
                                                   Signed using mobile
Electronic Record and Signature Disclosure:
   Accepted: 7/24/2020 2:06:36 PM
   ID: 4560b2e0-e358-4c14-962b-f51e907540bd


In Person Signer Events                            Signature                             Timestamp

Editor Delivery Events                             Status                                Timestamp

Agent Delivery Events                              Status                                Timestamp

Intermediary Delivery Events                       Status                                Timestamp

Certified Delivery Events                          Status                                Timestamp

Carbon Copy Events                                 Status                                Timestamp
Cathy Coble                                                                              Sent: 7/24/2020 1:09:54 PM
cathy@gunncoble.com
Security Level: Email, Account Authentication
(None)
Electronic Record and Signature Disclosure:
   Not Offered via DocuSign

Juliana Vallier                                                                          Sent: 7/24/2020 1:09:54 PM
juliana@gunncoble.com
Security Level: Email, Account Authentication
(None)
Electronic Record and Signature Disclosure:
   Not Offered via DocuSign

Kelly Cook                                                                               Sent: 7/24/2020 1:09:54 PM
kc78620@gmail.com
Security Level: Email, Account Authentication
(None)
       Case 2:16-cv-08979-AB-AGR Document 188 Filed 11/14/20 Page 15 of 18 Page ID #:6931

Carbon Copy Events                              Status             Timestamp
Electronic Record and Signature Disclosure:
   Not Offered via DocuSign

Maggie Duffy                                                       Sent: 7/24/2020 1:09:55 PM
maggie@gunncoble.com                                               Resent: 7/24/2020 2:06:48 PM
Gunn Coble                                                         Viewed: 7/24/2020 2:09:37 PM
Security Level: Email, Account Authentication
(None)
Electronic Record and Signature Disclosure:
   Not Offered via DocuSign

Teresa Magula                                                      Sent: 7/24/2020 1:09:55 PM
teresa@2flamesconsulting.com
Security Level: Email, Account Authentication
(None)
Electronic Record and Signature Disclosure:
   Not Offered via DocuSign


Witness Events                                  Signature          Timestamp

Notary Events                                   Signature          Timestamp

Envelope Summary Events                         Status             Timestamps
Envelope Sent                                   Hashed/Encrypted   7/24/2020 1:09:55 PM
Certified Delivered                             Security Checked   7/24/2020 2:06:37 PM
Signing Complete                                Security Checked   7/24/2020 2:06:45 PM
Completed                                       Security Checked   7/24/2020 2:06:45 PM

Payment Events                                  Status             Timestamps
Electronic Record and Signature Disclosure
Electronic Record and Signature Disclosure created on: 1/28/2020 3:17:13 PM
       Case 2:16-cv-08979-AB-AGR Document 188 Filed 11/14/20 Page 16 of 18 Page ID #:6932
Parties agreed to: Kristina Bailey




             ELECTRONIC RECORD AND SIGNATURE DISCLOSURE

             From time to time, Gunn Coble (we, us or Company) may be required by law to provide to you
             certain written notices or disclosures. Described below are the terms and conditions for providing
             to you such notices and disclosures electronically through the DocuSign system. Please read the
             information below carefully and thoroughly, and if you can access this information electronically
             to your satisfaction and agree to this Electronic Record and Signature Disclosure (ERSD), please
             confirm your agreement by selecting the check-box next to ‘I agree to use electronic records and
             signatures’ before clicking ‘CONTINUE’ within the DocuSign system.


             Getting paper copies

             At any time, you may request from us a paper copy of any record provided or made available
             electronically to you by us. You will have the ability to download and print documents we send
             to you through the DocuSign system during and immediately after the signing session and, if you
             elect to create a DocuSign account, you may access the documents for a limited period of time
             (usually 30 days) after such documents are first sent to you. After such time, if you wish for us to
             send you paper copies of any such documents from our office to you, you will be charged a
             $0.00 per-page fee. You may request delivery of such paper copies from us by following the
             procedure described below.


             Withdrawing your consent

             If you decide to receive notices and disclosures from us electronically, you may at any time
             change your mind and tell us that thereafter you want to receive required notices and disclosures
             only in paper format. How you must inform us of your decision to receive future notices and
             disclosure in paper format and withdraw your consent to receive notices and disclosures
             electronically is described below.


             Consequences of changing your mind

             If you elect to receive required notices and disclosures only in paper format, it will slow the
             speed at which we can complete certain steps in transactions with you and delivering services to
             you because we will need first to send the required notices or disclosures to you in paper format,
             and then wait until we receive back from you your acknowledgment of your receipt of such
             paper notices or disclosures. Further, you will no longer be able to use the DocuSign system to
             receive required notices and consents electronically from us or to sign electronically documents
             from us.


             All notices and disclosures will be sent to you electronically
Case 2:16-cv-08979-AB-AGR Document 188 Filed 11/14/20 Page 17 of 18 Page ID #:6933




   Unless you tell us otherwise in accordance with the procedures described herein, we will provide
   electronically to you through the DocuSign system all required notices, disclosures,
   authorizations, acknowledgements, and other documents that are required to be provided or made
   available to you during the course of our relationship with you. To reduce the chance of you
   inadvertently not receiving any notice or disclosure, we prefer to provide all of the required
   notices and disclosures to you by the same method and to the same address that you have given
   us. Thus, you can receive all the disclosures and notices electronically or in paper format through
   the paper mail delivery system. If you do not agree with this process, please let us know as
   described below. Please also see the paragraph immediately above that describes the
   consequences of your electing not to receive delivery of the notices and disclosures
   electronically from us.


   How to contact Gunn Coble:

   You may contact us to let us know of your changes as to how we may contact you electronically,
   to request paper copies of certain information from us, and to withdraw your prior consent to
   receive notices and disclosures electronically as follows:
   To contact us by email send messages to: maggie@gunncoble.com


   To advise Gunn Coble of your new email address

   To let us know of a change in your email address where we should send notices and disclosures
   electronically to you, you must send an email message to us at maggie@gunncoble.com and in
   the body of such request you must state: your previous email address, your new email
   address. We do not require any other information from you to change your email address.

   If you created a DocuSign account, you may update it with your new email address through your
   account preferences.


   To request paper copies from Gunn Coble

   To request delivery from us of paper copies of the notices and disclosures previously provided
   by us to you electronically, you must send us an email to maggie@gunncoble.com and in the
   body of such request you must state your email address, full name, mailing address, and
   telephone number. We will bill you for any fees at that time, if any.


   To withdraw your consent with Gunn Coble

   To inform us that you no longer wish to receive future notices and disclosures in electronic
   format you may:
Case 2:16-cv-08979-AB-AGR Document 188 Filed 11/14/20 Page 18 of 18 Page ID #:6934




   i. decline to sign a document from within your signing session, and on the subsequent page,
   select the check-box indicating you wish to withdraw your consent, or you may;

   ii. send us an email to maggie@gunncoble.com and in the body of such request you must state
   your email, full name, mailing address, and telephone number. We do not need any other
   information from you to withdraw consent.. The consequences of your withdrawing consent for
   online documents will be that transactions may take a longer time to process..


   Required hardware and software

   The minimum system requirements for using the DocuSign system may change over time. The
   current system requirements are found here: https://support.docusign.com/guides/signer-guide-
   signing-system-requirements.


   Acknowledging your access and consent to receive and sign documents electronically

   To confirm to us that you can access this information electronically, which will be similar to
   other electronic notices and disclosures that we will provide to you, please confirm that you have
   read this ERSD, and (i) that you are able to print on paper or electronically save this ERSD for
   your future reference and access; or (ii) that you are able to email this ERSD to an email address
   where you will be able to print on paper or save it for your future reference and access. Further,
   if you consent to receiving notices and disclosures exclusively in electronic format as described
   herein, then select the check-box next to ‘I agree to use electronic records and signatures’ before
   clicking ‘CONTINUE’ within the DocuSign system.

   By selecting the check-box next to ‘I agree to use electronic records and signatures’, you confirm
   that:

         You can access and read this Electronic Record and Signature Disclosure; and
         You can print on paper this Electronic Record and Signature Disclosure, or save or send
          this Electronic Record and Disclosure to a location where you can print it, for future
          reference and access; and
         Until or unless you notify Gunn Coble as described above, you consent to receive
          exclusively through electronic means all notices, disclosures, authorizations,
          acknowledgements, and other documents that are required to be provided or made
          available to you by Gunn Coble during the course of your relationship with Gunn Coble.
